01/31/2020
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                December 3, 2019 Session

                 SUSAN SCOTT DAVIS v. BOBBY TEX HENRY

                   Appeal from the Knox County Chancery Court
                  No. 194608-3     Michael W. Moyers, Chancellor
                       ___________________________________

                            No. E2019-00365-COA-R3-CV
                        ___________________________________

This appeal arose from the trial court’s final order denying the father’s motion to set
aside a prior agreed parentage order and agreed permanent parenting plan order (“PPP”)
entered into by the father and the mother. The trial court determined that under relevant
case law, it had “no duty to conduct any further hearing” regarding the parentage order
and PPP because the court had on previous occasions conducted multiple hearings. The
father subsequently appealed the trial court’s final order, claiming, inter alia, that the trial
court failed to make specific findings of fact regarding the best interest of the minor
child. Discerning no reversible error, we affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                           Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and CARMA DENNIS MCGEE, JJ., joined.

Kevin W. Shepherd, Maryville, Tennessee, for the appellant, Bobby Tex Henry.

Cecilia S. Petersen and Elizabeth K. B. Meadows, Knoxville, Tennessee, for the appellee,
Susan Scott Davis.

                                          OPINION

                            I. Factual and Procedural Background

       The appellant, Bobby Tex Henry (“Father”), and the appellee, Susan Scott Davis
(“Mother”), were never married. Mother gave birth to the parties’ minor child (“the
Child”) in August 2017. On October 2, 2017, Mother filed a complaint to establish
parentage, asserting, inter alia, that Father was the biological father of the Child. Mother
requested that the trial court enter a parentage order declaring Father “to be the biological
father of the minor child . . . for the purposes of inheritance, support, and all other lawful
purposes.”

       The parties subsequently entered into an agreed parentage order wherein Father,
acting pro se, acknowledged that he was the biological father of the Child.1 This order,
which was executed by both parties before a notary public, stated:

       [Mother] and [Father] expressly certify and acknowledge that they have
       entered into this Agreement upon mature consideration. Consent to the
       execution of this Agreement has not been obtained by duress, fraud, or
       undue influence by any person, but the parties acknowledge and represent
       that they have voluntarily, knowingly and willingly entered into this
       Agreement.

        The trial court entered the parties’ agreed parentage order on October 11, 2017. In
its agreed order the court, inter alia, awarded to Mother child support in the amount of
$774.00 per month. The parties concomitantly entered into the PPP, wherein Father
agreed to exercise zero days of residential co-parenting time with the Child. The PPP
further provided that any co-parenting time Father exercised would be “only by
agreement of the Mother.” Mother was also granted all decision-making authority
regarding the Child. The parties signed the PPP in the presence of a notary public,
declaring under penalty of perjury, that the PPP had been “proposed in good faith and
[was] in the best interest of each minor child.” On October 11, 2017, the trial court
conducted a chambers hearing in which both parties had the opportunity to attend and
Mother answered specific questions regarding the Child’s best interest. Following the
hearing, the trial court approved and entered the PPP.

        On May 29, 2018, Father filed a motion, pursuant to Tennessee Rule of Civil
Procedure 60.02, requesting that the trial court set aside the parties’ agreed parentage
order and PPP. In his motion, Father averred, inter alia, that “Mother was Father’s boss”
at his employment and that “Mother threatened to reveal [the] parties’ affair to Father’s
wife if Father did not sign the Agreed Parentage Order and Permanent Parenting Plan
Order.” As a consequence, Father claimed he “reluctantly agreed to the Parentage Order
and the Parenting Plan [to] avoid losing his job and having his wife find out about his
affair.” Father further “aver[red] that Mother exerted duress upon Father to obtain the
aforementioned Parentage Order and Parenting Plan through her superior status at his
place of employment and ability to impede his ability to work [at] said place of
employment.” Father additionally claimed that the trial court “failed to make specific
findings of fact to support the conclusory statement that the parties’ Permanent Parenting
Plan is in the best interest of [the Child],” and that “the current Parenting Plan violates

1
 In the Agreed Parentage Order, Father “acknowledge[d] that he is the natural and legal father of [the
Child].”
                                                -2-
public policy of Tennessee and is clearly not in [the Child’s] best interest.”

        Mother filed her response to Father’s motion on July 18, 2018, requesting that the
trial court deny Father’s motion. Mother denied that she was Father’s boss or that she
exerted duress on Father and threatened to reveal the parties’ relationship to Father’s wife
if Father did not sign the parentage order and PPP. Mother asserted that Father’s job was
never in jeopardy and that she “had been in contact with Father’s wife who knew about
the affair.” Mother also stated that she appeared before the trial court on October 11,
2017, and testified that the PPP was in the Child’s best interest. Mother posited that the
parties agreed on the best interest issue, based on the language of the signed PPP.
According to Mother, the trial court also found the PPP to be in the Child’s best interest
at the time of its entry.

       On August 10, 2018, the trial court entered an order holding Father’s motion in
abeyance until a hearing could be held. Following a hearing conducted on December 18,
2018, the trial court entered a final order on January 25, 2019, denying Father’s Rule 60
motion. Father timely appealed. On February 22, 2019, Father filed a “Designation of
Record” indicating that he would not be filing a transcript.

                                      II. Issue Presented

       Father presents a single issue on appeal, which we have restated as follows:

       Whether the trial court erred by denying Father’s motion to set aside the
       agreed PPP when the trial court did not make specific findings of fact
       regarding the best interest of the Child.

                                III. Standard of Review

       Our review of the trial court’s judgment following a non-jury trial is de novo upon
the record, with a presumption of correctness as to the trial court’s findings of fact unless
the preponderance of the evidence is otherwise. See Tenn. R. App. P. 13(d); Rogers v.
Louisville Land Co., 367 S.W.3d 196, 204 (Tenn. 2012). “In order for the evidence to
preponderate against the trial court’s findings of fact, the evidence must support another
finding of fact with greater convincing effect.” Wood v. Starko, 197 S.W.3d 255, 257
(Tenn. Ct. App. 2006) (citing Rawlings v. John Hancock Mut. Life Ins. Co., 78 S.W.3d
291, 296 (Tenn. Ct. App. 2001)). The trial court’s determinations regarding witness
credibility are entitled to great weight on appeal and shall not be disturbed absent clear
and convincing evidence to the contrary. See Morrison v. Allen, 338 S.W.3d 417, 426
(Tenn. 2011); Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002). We review the trial
court’s conclusions of law de novo with no presumption of correctness. Hughes v. Metro.
Gov’t of Nashville & Davidson Cty., 340 S.W.3d 352, 360 (Tenn. 2011).

                                            -3-
        Our Supreme Court has previously explained the standard of review applicable to
requests for relief filed pursuant to Tennessee Rule of Civil Procedure 60.02 as whether
the trial court abused its discretion. See Turner v. Turner, 473 S.W.3d 257, 268 (Tenn.
2015).2 A trial court abuses its discretion only when it applies an incorrect legal
standard, reaches an illogical result, commits clear error in its assessment of the evidence,
or relies upon flawed reasoning that results in an injustice. Armbrister v. Armbrister, 414
S.W.3d 685, 693 (Tenn. 2013). “The abuse of discretion standard does not permit the
appellate court to substitute its judgment for that of the trial court.” Eldridge v. Eldridge,
42 S.W.3d 82, 85 (Tenn. 2001).

                           IV. Request for Relief from a Final Judgment

       In his May 29, 2018 motion, Father relied on Tennessee Rule of Civil Procedure
60.02 as a basis for relief from the trial court’s entry of the PPP. However, Father has not
specified the subsection of Rule 60.02 upon which he relies before either the trial court or
on appeal. As our Supreme Court has recently elucidated concerning relief from final
judgments or orders under Tennessee Rule of Civil Procedure 60 generally:

                A judgment or order of final disposition that adjudicates the rights
        and claims of all the parties to an action becomes final thirty days after it is
        entered. See Tenn. R. Civ. P. 58, 59; see also Tenn. R. Civ. P. 54; Tenn. R.
        App. P. (3)(a); Furlough v. Spherion Atl. Workforce, LLC, 397 S.W.3d 114,
        133 (Tenn. 2013). Within thirty days of entry of an order, a party may seek
        relief from the order by filing a motion under Tennessee Rule of Civil
        Procedure 59.02. Discover Bank v. Morgan, 363 S.W.3d 479, 489 (Tenn.
        2012). A party who waits more than thirty days after entry of an order to
        seek relief must do so under Rule 60.02. Id. (citing Campbell v. Archer,
        555 S.W.2d 110, 112 (Tenn. 1977)).

                Rule 60.02 allows relief from a final order under limited
        circumstances. The general purpose of Rule 60.02 is “to alleviate the effect
        of an oppressive or onerous final judgment.” Black v. Black, 166 S.W.3d
699, 703 (Tenn. 2005) (quoting Killion v. Dep’t of Human Servs., 845
S.W.2d 212, 213 (Tenn. 1992)) (internal quotation marks omitted). Rule
        60.02 aims “to strike a proper balance between the competing principles of
        finality and justice.” Jerkins v. McKinney, 533 S.W.2d 275, 280 (Tenn.
        1976). Relief under Rule 60.02 is not available to a party whose
        circumstances change after entry of the judgment or to a party “dissatisfied
2
 The exception to utilization of the abuse of discretion standard when reviewing a Rule 60.02 motion
occurs when a party seeks relief from a judgment under Tennessee Rule of Civil Procedure 60.02(3),
which states that a court may relieve a party from a final judgment if “the judgment is void.” Tenn. R.
Civ. P. 60.02(3). We review a trial court’s ruling on a request for relief under Rule 60.02(3) de novo with
no presumption of correctness. See Turner, 473 S.W.3d at 269.
                                                   -4-
with a particular outcome.” Furlough, 397 S.W.3d at 127-28 (Tenn. 2013)
(quoting Henderson v. SAIA, Inc., 318 S.W.3d 328, 336 (Tenn. 2010))
(internal quotation marks omitted). Rule 60.02 is “an escape valve from
possible inequity that might otherwise arise from the unrelenting imposition
of the principle of finality imbedded in our procedural rules.” Thompson v.
Firemen’s Fund Ins. Co., 798 S.W.2d 235, 238 (Tenn. 1990). This escape
valve “should not be easily opened.” Furlough, 397 S.W.3d at 127
(quoting Toney v. Mueller Co., 810 S.W.2d 145, 146 (Tenn. 1991))
(internal quotation marks omitted).

       Rule 60.02 provides that after an order is final, a court may relieve a
party from a final judgment “[o]n motion and upon such terms as are just,”
based on the following grounds:

       (1) mistake, inadvertence, surprise or excusable neglect;

       (2) fraud . . ., misrepresentation, or other misconduct of an adverse
           party;

       (3) the judgment is void;

       (4) the judgment has been satisfied, released or discharged . . . or

       (5) any other reason justifying relief from the operation of the
           judgment.

Tenn. R. Civ. P. 60.02. Motions made under Rule 60.02 must be filed
within a “reasonable time,” except that motions brought under (1) and (2)
must be filed within one year after entry of the judgment. Id. Motions
under subsection (3) are not subject to the reasonable time filing
requirement, but relief “may be denied if certain exceptional circumstances
exist.” Turner v. Turner, 473 S.W.3d 257, 279 (Tenn. 2015).

        To obtain relief under Rule 60.02, the moving party “must describe
the basis of relief with specificity,” Minor Miracle Prods., LLC v. Starkey,
No. M2011-00072-COA-R3-CV, 2012 WL 112593, at *7 (Tenn. Ct. App.
Jan. 12, 2012) (citing Hopkins v. Hopkins, 572 S.W.2d 639, 640 (Tenn.
1978)), and establish by clear and convincing evidence that she is entitled
to relief. McCracken v. Brentwood United Methodist Church, 958 S.W.2d
792, 795 (Tenn. Ct. App. 1997). “Evidence is clear and convincing when it
leaves ‘no serious or substantial doubt about the correctness of the
conclusions drawn.’” Goff v. Elmo Greer & Sons Constr. Co., 297 S.W.3d

                                     -5-
       175, 187 (Tenn. 2009) (quoting Hodges v. S.C. Toof & Co., 833 S.W.2d
896, 901 n.3 (Tenn. 1992)).

Hussey v. Woods, 538 S.W.3d 476, 482-83 (Tenn. 2017).

        On appeal, Father asserts that “the Trial Court failed to make specific findings of
fact to support the conclusory statements that the parties’ [PPP] is in the best interest of
[the Child].” 3 In its final order, the trial court stated in relevant part:

       1) [T]hat a chambers hearing was held on October 11, 2017 at which time
       both [Mother] and [Father] had the opportunity to attend; 2) that at the
       October 11, 2017 hearing, specific questions were asked of the [Mother]
       regarding the child’s best interests; 3) that under the case of Stricklin vs.
       Stricklin, 490 S.W.3d 8 (Tenn. [Ct.] App. 2015) the Court had no duty to
       conduct any further hearing; and 4) that based on the representation of the
       parties as set forth in the Agreed Permanent Parenting Plan Order and the
       testimony of the [Mother], the Court now finds that the entry of the [PPP]
       was in the best interest of the minor child.

        Father posits that parents cannot unilaterally establish that a particular custody
arrangement is in the best interest of the child because “[s]uch [a] plan must be reviewed
by the Court and the Court must make specific findings of fact.” He postulates that the
trial court did not make specific findings of fact. In support of his argument, Father
primarily relies on this Court’s decisions in Stricklin v. Stricklin, 490 S.W.3d 8 (Tenn. Ct.
App. 2015), and Fletcher v. Fletcher, No. M2010-01777-COA-R3-CV, 2011 WL
4447903 (Tenn. Ct. App. Sept. 26, 2011). He does not, however, explain how his
argument pertains to a specific subsection of Rule 60. Upon careful review, we
determine that Stricklin and Fletcher are distinguishable from the case at bar because we
conclude that the trial court made sufficient findings of fact to support its best interest
determination.

       In Fletcher, the parties executed an agreed permanent parenting plan, but before
the order was entered by the trial court, the parenting plan was repudiated by the mother,
who requested a hearing concerning the best interest of the children. Id. at *1. The trial
court denied the mother’s request and subsequently entered the permanent parenting plan
to which the mother had previously agreed. Id. On appeal, this Court reversed the trial
court’s entry of the order and remanded the case to the trial court for an evidentiary
hearing concerning whether the parenting arrangement embodied in the permanent
parenting plan was in the best interest of the children. Id. In doing so, this Court held

3
  We note that in the instant action, Father did not file a motion for amended or additional findings
pursuant to Tennessee Rule of Civil Procedure 52.02, which in any event would have been untimely
following thirty days after entry of the final judgment.
                                                -6-
that the trial court abused its discretion by finding that the parenting arrangement in the
mediated agreement was in the children’s best interest in the absence of evidence to
support such a finding. Id. at *10. This Court explained, however, that “[w]e do not hold
that, in every instance in which a trial court is presented with a mediated parenting plan,
the trial court must conduct a full evidentiary hearing.” Id. Having determined that the
trial court made sufficient findings of fact in this action, we further determine Father’s
reliance on Fletcher to be unavailing.

        Father also relies on Stricklin v. Stricklin, 490 S.W.3d 8 (Tenn. Ct. App. 2015), for
his proposition that “for a custody Order to stand, the Trial Judge must make specific
findings of fact, making the record easily and readily reviewable by an [Appellate] Court,
regarding the best interest determination.” As was the case with Fletcher, the action at
bar is distinguishable from Stricklin. In Stricklin, the mother filed a motion to modify the
parties’ permanent parenting plan, and the trial court conducted a hearing wherein the
parties announced, following a recess, that they had come to an agreement regarding the
terms of a new permanent parenting plan. Id. at 14. The agreed-upon terms were
announced by the parties’ counsel in the presence of the parties in open court. Id.
Following the parties’ announcement, the trial court made “oral rulings” on three
unresolved issues which were unrelated to the appeal. Id. at 10. Following these rulings,
the trial court subsequently approved the modified permanent parenting plan and entered
it as an order, stating in its closing comments, “I’m glad that y’all were able to work this
out for the best interest of the child.” Id.

        Within thirty days of the modified parenting plan’s entry in Stricklin, the father
filed a motion stating that he did not consent to the terms of the plan and wished to set the
trial court’s order aside. Id. at 10. The trial court denied the father’s motion. Id. On
appeal, this Court vacated the trial court’s decision and remanded for further proceedings
based on the legal insufficiency of the trial court’s order. Id. at 18. The Stricklin Court
determined the trial court’s order to be insufficient because the trial court did not make a
specific finding as to whether the agreed-upon terms were in the child’s best interest. Id.
at 18. This Court expressly noted that the record in that matter was devoid of sufficient
findings that reflected whether the judge considered the agreement to be in the child’s
best interest because other than the judge’s closing comments, “there [was] no other
discussion on the issue of the child’s best interests.” Id. This Court further noted that
even after the trial court was alerted that its order lacked findings on the best interest
issue, the trial court failed to cure its error. Id.

        In the case at bar, the trial court made a best interest determination upon Father’s
Rule 60.02 motion. In its final order denying Father’s Rule 60.02 motion, the trial court
stated and the record reflects that a chambers hearing was held on October 11, 2017,
during which testimony was presented by Mother regarding the Child’s best interest. In
Stricklin, no such evidence was presented to the trial court. See id. Furthermore, unlike
the trial court in Stricklin, the trial court here expressly stated in its January 25, 2019
                                              -7-
order that it found “that the entry of the [PPP] was in the best interest of the minor child”
based upon the evidence that had been presented. See id. As evidence supporting that
the PPP was in the Child’s best interest and in addition to Mother’s testimony on the
issue, the trial court considered the fact that Mother and Father declared in the presence
of a notary public, under penalty of perjury, that the PPP was “in the best interest of each
minor child.” In Stricklin, the trial court did not consider any such evidence when
making its best interest determination. See id. Ergo, we find Stricklin to be
distinguishable.

       The trial court herein further determined that, pursuant to the Stricklin decision, it
had no duty to conduct any further hearing. Upon our thorough review of the record, we
agree. The trial court considered evidence concerning the Child’s best interest and found
that the PPP was in the Child’s best interest. As such, the trial court satisfied its “solemn
duty to determine whether a given parenting arrangement is in the best interest of a child
in his charge.” See Stricklin, 490 S.W.3d at 18; Fletcher, 2011 WL 4447903, at *10.
Moreover, we emphasize that Father never specified the particular subsection of Rule
60.02 upon which he sought to rely as a basis for relief from the trial court’s final order.
We will, however, analyze Father’s argument as it relates to each subsection in turn.

        Concerning the first subsection of Tennessee Rule of Civil Procedure 60.02, such
a claim typically requires demonstration of a procedural defect, see Henry v. Goins, 104
S.W.3d 475, 481 (Tenn. 2003) (concluding that there was a procedural defect based on a
lack of notice), or a mistake of fact, see In re T.M.S., No. W2012-02220-COA-R3-JV,
2013 WL 3422975 (Tenn. Ct. App. July 8, 2013) (concluding that the petitioner
demonstrated a mistake of fact where he voluntarily agreed to child support despite the
fact that he was not sure of his parentage and later learned that he was not the child’s
biological father). Assuming, arguendo, that Father is asserting that insufficient findings
of fact would constitute a procedural defect, we determine that they do not. See generally
Saylors v. Riggsbee, 544 S.W.2d 609, 610 (Tenn. 1976) (distinguishing a procedural law
from a substantive law by defining procedure as “the mode or proceeding by which a
legal right is enforced, as distinguished from the law which gives or defines the right . . .
including pleading, process, evidence, and practice.”); BLACK’S LAW DICTIONARY 1241
(8th ed. 2004) (defining procedure as a “specific method or course of action; the judicial
rule or manner for carrying on a civil lawsuit or criminal prosecution.”). In any case, we
have determined that Father has failed to present any substantive argument regarding
“mistake, inadvertence, surprise or excusable neglect,” relative to Rule 60.02(1). We
therefore conclude that Father has not established that he is entitled to relief by reason of
this subsection.

       Concerning Rule 60.02(2), Father claimed in his May 29, 2018 motion that
“Mother exerted duress upon Father to obtain the . . . Parentage Order and [PPP] through
her superior status at [Father’s] place of employment” and “via the promise of keeping
the extra-marital affair and birth of the [Child] hidden from [Father’s] wife.” In his brief
                                             -8-
on appeal, however, Father appears to have abandoned this argument, instead asserting
that the trial court erred by not making specific findings of fact. Inasmuch as Father has
failed to present any substantive argument concerning alleged duress in his appellate
brief, any reliance upon Rule 60.02(2) is deemed waived. See Bean v. Bean, 40 S.W.3d
52, 55 (Tenn. Ct. App. 2000) (citing England v. Burns Stone Co., Inc., 874 S.W.3d 32, 35
(Tenn. Ct. App. 1993)).

       Regarding Rule 60.02(3), Father presents no substantive argument regarding
voidness of the trial court’s order. Instead, he argues that the PPP “fails to meet the
requirements of law for specific findings of fact” concerning the best interest of the
Child. As our Supreme Court has stated with regard to Rule 60.02(3), “a judgment is
void if it appears on the face of the record itself that the court lacked subject matter
jurisdiction, the judgment was outside of the pleadings, or the court lacked jurisdiction
over the parties.” Hussey, 538 S.W.3d at 483 (quoting Turner, 473 S.W.3d at 270).
Based on our de novo review of the record, Father has not demonstrated any basis for a
determination that the PPP was void. See McCracken, 958 S.W.2d at 795. We conclude
that Father is not entitled to relief pursuant to Rule 60.02(3).

        Likewise, Father has failed to present any argument, pursuant to Tennessee Rule
of Civil Procedure 60.02(4), that the PPP “has been satisfied, released or discharged, or a
prior judgment upon which it is based has been reversed or otherwise vacated, or it is no
longer equitable that a judgment should have a prospective application.” See Tenn. R.
Civ. P. 60.02(4). As such, we conclude that Father is not entitled to relief pursuant to
Tennessee Rule of Civil Procedure 60.02(4).

       Finally, with respect to Tennessee Rule of Civil Procedure 60.02(5), our Supreme
court has elucidated:

             Rule 60.02(5) functions as a catch-all to provide equitable relief
      when relief is not available under the other subsections. Duncan v.
      Duncan, 789 S.W.2d 557, 564 (Tenn. Ct. App. 1990). Its language is open-
      ended but subject to a narrow interpretation. Underwood v. Zurich Ins. Co.,
      854 S.W.2d 94, 97 (Tenn. 1993). The rule “affords relief in the most
      extreme, unique, exceptional, or extraordinary cases and generally applies
      to only circumstances other than those contemplated in sections (1) through
      (4) of Rule 60.02.” Furlough, 397 S.W.3d at 128 (quoting Holiday v.
      Shoney’s South, Inc., 42 S.W.3d 90, 94 (Tenn. Ct. App. 2000) (internal
      quotation marks omitted). Reasons justifying relief are found only “in
      cases of overwhelming importance or in cases involving extraordinary
      circumstances or extreme hardship.” Federated Ins. Co. v. Lethcoe, 18
S.W.3d 621, 624 (Tenn. 2000) (citing Underwood, 854 S.W.2d at 97).

             The standards of Rule 60.02(5) are more demanding than those
                                       -9-
        applicable to the other grounds for Rule 60.02 relief. In re Joeda J., 300
S.W.3d 710, 716 (Tenn. Ct. App. 2009) (quoting Wilkerson v. PFC Global
        Grp., Inc., No. E2003-00362-COA-R3-CV, 2003 WL 22415359, at *9
        (Tenn. Ct. App. Oct. 23, 2003)). “The bar for obtaining relief is set very
        high,” and the moving party bears a heavy burden. DeLong v. Vanderbilt
        Univ., 186 S.W.3d 506, 511 (Tenn. Ct. App. 2005) (citing Johnson v.
        Johnson, 37 S.W.3d 892, 895 n.2 (Tenn. 2001), overruled by Howell v.
        Howell, __U.S.__, 137 S. Ct. 1400, 197 L. Ed. 2d 781 (2017)). A Rule
        60.02(5) motion “is not to be used to relieve a party from ‘free, calculated,
        and deliberate choices he has made;’ a party remains under a duty to take
        legal steps to protect his own interests.” Banks v. Dement Constr. Co., 817
S.W.2d 16, 19 (Tenn. 1991) (quoting Cain [v. Macklin], 663 S.W.2d [794,
        796 (Tenn. 1948)]).

Hussey, 538 S.W.3d at 485-86 (footnote omitted). Moreover, a party seeking relief under
Rule 60.02(5) must demonstrate that he or she is entitled to relief by clear and convincing
evidence. Henderson, 318 S.W.3d at 336. Our High Court has also made clear that
“Rule 60.02 does not permit a litigant to . . . relitigate issues long since laid to rest.”
Thompson v. Firemen’s Fund Ins. Co., 798 S.W.2d 235, 238 (Tenn. 1990).

       Father has failed to demonstrate, pursuant to Rule 60.02(5), that the matter before
us presents an “extreme, unique, exceptional, or extraordinary case[].” Furlough v.
Spherion Atl. Workforce, LLC, 397 S.W.3d 114, 128 (Tenn. 2013). Furthermore, Father
may not rely on Rule 60.02(5) to provide relief from his “free, calculated, and deliberate
choices he has made.” See Cain v. Macklin, 663 S.W.2d 794, 796 (Tenn. 1948). As with
the previous subsections of Tennessee Rule of Civil Procedure 60.02, we conclude that
Father is not entitled to relief pursuant to Rule 60.02(5).

       Upon our thorough review of the record, we determine that the trial court did not
err in denying Father’s Rule 60.02 motion. The trial court did not apply an incorrect
legal standard, reach an illogical result, commit clear error in its assessment of the
evidence, or rely on flawed reasoning. See In re Baby, 447 S.W.3d 807, 817 (Tenn.
2014). We conclude that the facts of this case do not rise to the level of “extraordinary
circumstances” or extreme hardship justifying relief under Rule 60.02(5). See Hussey,
538 S.W.3d at 486. Rather, Father is attempting to “relitigate issues long since laid to
rest.” See Thompson, 798 S.W.2d at 238. We therefore affirm the trial court’s denial of
Father’s Rule 60.02 motion.4


4
  We note that Father additionally contends that the PPP violates the public policy of the State of
Tennessee. We determine this argument to be unavailing. We conclude that the PPP has not been shown
to violate the public policy of the applicable statutory scheme. See Tenn. Code. Ann. § 36-6-401, et seq.
(2017 and Supp. 2019).
                                                 - 10 -
                                       V. Conclusion

        For the foregoing reasons, we determine that the trial court did not err in denying
Father’s Rule 60.02 motion, and we affirm the trial court’s judgment in this action. This
case is remanded to the trial court for enforcement of the judgment and collection of costs
below. Costs on appeal are taxed to the appellant, Bobby Tex Henry.




                                                   _________________________________
                                                   THOMAS R. FRIERSON, II, JUDGE




                                          - 11 -